 



Exhibit 10.27

AMENDMENT NO. 2 TO
REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT, dated as of June 28, 2007
(this “Amendment), is by and between Digital Angel Corporation, a Delaware
corporation (the “Company”), Imperium Master Fund, Ltd. (“Imperium”) and Gemini
Master Fund, Ltd. (“Gemini” and together with Imperium, the “Investors”).

WHEREAS, the Company and the Investors are parties to a Registration Rights
Agreement dated as of February 6, 2007, as amended March 7, 2007 (the
“Registration Rights Agreement”); and

WHEREAS, the Company and each Investor desire to amend the Registration Rights
Agreement to reflect certain changes agreed to by the parties in connection with
Amendment No. 5 to the Securities Purchase Agreement entered into by the parties
hereto on the date hereof.

NOW, THEREFORE, in consideration of the aforesaid and of the mutual obligations
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged by the Company and the Investors, the
parties agree as follows:

1. The definition “Registration Deadlines” contained in the Registration Rights
Agreement shall be amended to read as follows:

“Registration Deadlines” means the ninety-seventh (97th) calendar day following
the Closing Date; provided, however, that if the Commission reviews and has
written comments to the filed Registration Statement that would require the
filing of a pre-effective amendment thereto with the Commission, the
Registration Deadline shall mean October 1, 2007.

2. Except as amended hereby, the Registration Rights Agreement shall remain in
full force and effect in accordance with its original terms.

[The remainder of this page has been intentionally left blank]



1



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No. 2 to Registration Rights Agreement]

IN WITNESS WHEREOF, the Company and the Investors have executed and delivered to
the other parties this Registration Rights Amendment No. 2 effective as of the
day and year first above written.

COMPANY:

DIGITAL ANGEL CORPORATION
 
By: /s/ Kevin N. McGrath                         
Name: Kevin N. McGrath
Title: President and CEO

INVESTOR:

IMPERIUM MASTER FUND, LTD.
 
By: /s/ Maurice Hryshko                        
Name: Maurice Hryshko
Title: Counsel

2



2